18 So. 3d 562 (2008)
BULLDOG MARINE, INC., Appellant,
v.
Wayne F. LANDRY, AMS Staff Leasing, and Intercoastal Marine, Appellees.
No. 1D08-2205.
District Court of Appeal of Florida, First District.
November 6, 2008.
Rehearing Denied January 15, 2009.
Cory S. Laufer of Rubinton & Laufer, LLC, Boca Raton, for Appellant.
Barry M. Salzman, St. Petersburg; Christopher A. Thorne of Thorne & Storey, P.A., Orlando, for Appellees.
PER CURIAM.
DISMISSED. See Sun Sentinel & Tribune Co. v. Petrovich, 744 So. 2d 1056 (Fla. 1st DCA 1999). All pending motions are denied as moot.
WOLF, DAVIS, and VAN NORTWICK, JJ., concur.